Case 3:17-cv-00072-NKM-JCH Document 520-1 Filed 07/11/19 Page 1 of 2 Pageid#: 5567




   IN TH KC
          J
          AVESeI'EItSJIAISTRIC'
                              T CO IJRT OF VIRG INIA


  SIN ES vzKEXSLE'lt                                                                                               6.
                                                                                                                    aA s
                                                                                                                       -'12
                                                                                                                          .
                                                                                                                          ,
                                                                                                                          #N O :.
                                                                                                                                tw
                                                                                                                                 '!.:1
                                                                                                                                     .7-,ki
                                                                                                                                          si-9()IJ72             , ,          ..




                                         ,:17
                                         .  .Ffl)AVITi'r-O APPRAIaSANCTIIINS

   Halue:Broqke.I-
                 lttil
                     pbacll
  (lccllpation:Hom efnal
                       ter

          l7B'
             i-ook'e t-tttll'
                .           eli''
                                .
                                l-lt4i'
                                      nllla'
                                           dlle'
                                               .ssvedr.oraffinn:
                                                     .



     '


         'l-hroughobtT1qJ':.l4t:ï'
                          '
                         ..            t-l-iàgè
                                             ...
                                               'to''
                                                   lzlr.1'leilubaùh.
                                                         . .        r.
                                                                   ., lnv
                                                                        < l
                                                                         .  '
                                                                            ttplliI#$z'llttd.'.(
                                                                                    '   . '    .)
                                                                                                llefl
                                                                                                .   ''
                                                                                                     p.e.cei
                                                                                                          ' vcd dct
                                                                                                          .        itll'
                                                                                                                       .threats'in..                                         ..                           .   .          .   .


         ti'leI1:l)i.I,.1)lT1-êls$i1)g plltlnc cttlls,and tllrctttpning lljessag't'
                     .
                                                     .
                                                     .                                  ts):spp-te('  .
                                                                                                      ïl-vvhicl'
                                                                                                               lvvcredirectcd           .       .


         at.nTtesperstlnally and ag.ainst.n-ty.         cljildrtu..N'.
                                                                     1y I-
                                                                         (-
                                                                          )1-:))er.'.1t'
                                                                                       usl)ar1clN'  vorked to protectlut,)as       .                                                                           .


         lnuch l'  tsrpossiblctfroln thevstress'related to.
                         v
                                                                   'hispoliticalactivities'and.thusl..Avasunasvare                                                                                                           .


         (),f'tlledetail.
                        srelatlngtll.tl-
                                 .
                                       )'
                                        it;lahvsuit!i'
                                                     ncludillgthose'
                                                     . ''
                                                                   rel.
                                                                      atinjto'llisc'
                                                                                   oAita-y-                                                         .


          l$4):tbrnïcrhusbahd.l'
                               us
                                td'p'ui'
                                       .fiiibidrc't.
                                                   lllb
                                                      l'l)oild'
                                                              ,'
                                                               llijtep,à1)t'
                                                               ,           I.
                                                                            '
                                                                            tt.
                                                                              '
                                                                              .coI
                                                                                 1ù.
                                                                                   '
                                                                                   c'
                                                                                    t
                                                                                    .i
                                                                                     f')
                                                                                       'Iitiftlodtlliié'nlsinit
                                                                                                          .                                                              .                .                   . .


         l
         jof'  intherotiljn'that'     qkfaslïik.àk'kp
                                                    st-k-illtlèe'
                                                                -.tllthptlith 1Nkaslttnthkàib t'  tt.tht'
                                                                                                        jtiiue tllatthig
        refated.tf)'g  tlléEa*.
                              l'
                               lat-lott'
                                       çés,rille'.
                                                 cuse.
                                                 '                      '.


     t       '.l:lciihba.c.l1sN'
     !- hzlt-.                  a'skblockedby the(
                                     '
                                     .                     'lranpse.'t'-otlllty Shqrif'
                                                                       .               l7s'Departn-lçntlionl.'   contueting'                                    .
                     k                                                     .?                                                .'        ''                                         .
        Ine;agi    stlpstp'lydesires.ltpd'.svishes,in N-        '
                                                                lat-ch ol2012'atle-     ran argttl'nt.)nt.atour.  ferm er
                                                                                                                  '                                     '
                                                                                                                                                                ,.                .
                                 .                                                                                                                                .
        llolnc., locatedat120.Pal.
                         ,

                                         '
                                           llStrcetin Iiaolijlndiana-.Tkisincludetlabf.                    ;
                                                                                                      l!1olliaessttges
                                                                                                                                                                                 .

                !
                             '. J                                                . '.
                                                                                   s; .    '          '              .   .         '

        (llrough third'paT-ties:     iinéltlding lleigllbdrsand l'         nulutll.
                                                                                  ftitntls.
        Svithuuttllettb.i'    litj
                                 .t.to ctilitac'tt
                                                 ':N?
                                                    fr-'l-.leinlbàcb alld'lny lifhîted'l'    inaliùitjl'redtltlrccs,1.took'an'.
                                                                                                                               '




         ot-
           ferby'171),ll
                       af
                        'i,
                          a
                          tiljr'
                               .'
                                il'
                                  i.'
                                    -1*ex'
                                         astb'koNvitl3niytàkocljil'
                                                                  dl-cllv
                                                                        .f-
                                                                        ' ol-'
                                                                             r
                                                                             altt'
                                                                                 flytAndtid'
                                                                                           kisit-.-
                                                                                                  l-1)iéska$
                                                                        '
         Ibrtheptlrpose't).        i/ing tlle legalprpccssto ûllisl).sq 1cqtlldtjgain cfl'l')tklct.113-.
                            fctlluir                                    .
                                                                        x         . a         -                                             .               v                                     .


         '  .
                          Nve cottldbothttll
         l-lttinAbaclïand '                     lthttlctocarelbrand:levingly'ratsv.tlllr'c.llil'dren
                                                 .
                                                     . .           ..        .    ..                                               '
                                                                                                                                       ..           .                ,       .'
                                                                                                                                                                             .        .       .                     .
                                                                                                                                                                                                                     '

         '
         $!.
           /1'
             jcn'
                .
                l'
                 ny'.biologic
                            'a.(tî
                                 atheranttstcp-lnotkerarrivedf'
                                                         .
                                                              1$),n'
                                                                   rexastbpitk.tlpInyself-andluy                                                        .        .


         c.hi.
             ltlrell,they.t'roug'l)t
                                   )aslnallvehiclctllatEcouldnot.
                                                                f'
                                                                 ,
                                                                 i.tnluch'.I'
                                                                            l'
                                                                             lv
                                                                              tltxe.t'
                                                                                     hal'
                                                                                        la'
                                                                                          .
                                                                                          f-
                                                                                           tlB-
                                                                                              .itè-ins(-
                                                                                                       )1:
                                                                                                         -
         clothingandotlrsel'
                           irej..restri.
                                       ctin'nihe'
                                                ltenjs'thatttould(
                                                                 be.bl-
                                                                      ought-
                                                                           '
         1.vrasinfbnned.tlia't.lvl1k.
                                    ''1'
                                       !Ie'iinbùkh'ctltlld' notrcturnto t'  hc,120 I'ilttl.S'tièelhol'  ne.t. )vtul
                                                                                                  '
         tltouglllNvas.lvaking'  -ibj-t1ù''t%iended p  'el-iotl.alld'Nvotlld 1.):'tsnldiljg1.ljy Jea:klbn t-he
                                                                   .
                                                                             -
                                                                             .                .               ,.                                                      .                               ,


         IIIXAPVI'tX.                  '
         1notitqè.dlnynuighbors,l
                             .     '&sllle3-
                                           ':11x1lkobert(x)dvzanls,that'
                                                                       .tliey l-
                                                                               lad perlniskiollto cteall'     .


         out.tllellonlein preparation' lb
                                        '1-the llouneso it.could berented to.   neu'tenants,andtakc
         the'itknnsthatthcy cotlld use fbrtlqeirlkrnily-1dt-     )notktiosv B'llatht
                                                                                   ippencd'to ittl'ns
         belonj ziù!z.to.N'11t'
                              l-l.
                                 eilnbadh illclutliit his.lantol
                                                               ).ltisföinnefccllnhètic.ltntllli'
                                                                                               s'l
                                                                                                 '
                                                                                                 lf
                                                                                                  jftiohttl:
Case 3:17-cv-00072-NKM-JCH Document 520-1 Filed 07/11/19 Page 2 of 2 Pageid#: 5568



              .                                                '                                                                                                                                     .
                                                                                                     .

                  a   .ntsg-y
           tltlc1Jl'ntt     lut.
                               1.as/nnzethat
                                           ,t'
                                           . IleyNverethrosvnotttb)?'third pal-titzs.
                                                                                    Ah
                                                                                     ..
                                                                                      '110 alsohadno
          knûurlixlste.otihthc.lavvsuit.                                                                                                                                           .


      8 ..lllèt-
               )lj
                 .unlicbalttftibùsv
                          '
                                        t'
                                         kgtiintjtlny lklrlnet-hùsband svould'               dirtt'tlyg'hljfn'- 1.,u'yselfàndlotir't$v('  )
                                                       .           .                                     .                                              .. . . .                                                .           .

        kchiIdtïù.. ùi.l'tili'
                             l'ùtirtïelatlk'a'lkll-tilne.lilbtherandArln.l-lkbii-nbtïch itk''            tllt4' tkiu'Iv sotlfce'(if                                                              r
                                                                                                                                                                                                 .
                                                                                                                                                                                                ..


          il-  .liie.
             icb   . 'fcii-Juysè.lf-ttl id ntk' 'èhildrcl-    i.11e nottA1)1y has'reliablù?bt         jtin'npttyimk'cldi'    ltlsttppol-t
                                                                                                                               .


          btltI'
          .
                 lt
                  .
                  ,sr              k
                    .fj(jnçt4bbsë'and bejqlndLthosereqtlirententtto'.
                                                                   ..                     llel.'jsttpportIljyse.I(7alld-lj-
                                                                                               1                                 ly
                                  .


          Childrel'  ito Ijr:tlvlt1tt'
                                     .ï
                                      'brthenc.cdstl1'
                                       k.           ..
                                                               -otlrcllilklren.l1-l    hk
                                                                                        '
                                                                                        lrwl.
                                                                                           .
                                                                                              -
                                                                                              leilllllccxl'
                                                                                                          lhcd'lcss'
                                                                                                            .
                                                                                                                          f'
                                                                                                                           1llanc.
                                                                                                                                   lal                                                                                  x



          rcpources,hû'4votI.Id'
                  . ''.       ' '. .   'be.tltlabl
                                               .
                                               .
                                                   e.,.tc'tpr
                                                   .
                                                  :.       ''.  ovide.the
                                                           . ' '.' .'   ''
                                                                            st
                                                                            .
                                                                             lppt
                                                                             ''' ''.
                                                                                     ltt,necessary'tb'
                                                                                         '. .               t!))1-
                                                                                                             a   .t,
                                                                                                                   )1I(
                                                                                                                      .)ul -
                                                                                                                           .tAlde'st'sojlin                        ' '.
                                                                                                                                                                   .
                                                                                                                                                                            ' 'M       w
                                                                                                                                                                                       .

          prewschoollbrthe upcolnihg,'scllnolyearand Ill-tly'                     .lidéa.lla
                                                                                        '.
                                                                                           qcessat-
                                                                                             .
                                                                                              .      qJ.aidtllat.l.
                                                                                                     *7
                                                                                                                       '
                                                                                                                       nè.t'd'to.lnallage
                                                   .                . '         '

          nly'h0tlSeh(.
                      )ld.aSV'1alllth'
                                     e..1)
                                         '1ttn'jtjB.
                                           .
                                                  '
                                                  ..
                                                   ''e
                                                   .
                                                     ..ùa
                                                        ;'
                                                         ,mkjtjt
                                                         l     'kegj.
                                                                    )jt'
                                                                       (.
                                                                        )ul.kjljj(j.
                                                                        '
                                                                        .. .    .
                                                                                   )
                                                                                   '
                                                                                   .
                                                                                   yjj'
                                                                                    1
                                                                                    .
                                                                                    .
                                                                                      j.jult'
                                                                                            t2j,
                                                                                             .
                                                                                               vt'
                                                                                                 l.
                                                                                                 'l
                                                                                                  '
                                                                                                  tk.tojkl.
                                                                                                         e
                                                                                                         '
                                                                                                          ïlk
                                                                                                            t'
                                                                                                             l.
                                                                                                              à
                                                                                                              jj:
                                                                                                                a)j'
                                                                                                                   i.
                                                                                                                    ii)g.
                                                                                                                      . .              .    .
                                                                                                                                                '                                                                                    ,

          additik-hialedttctttion'st1l,
                                      '
                                      kttùv
                                          'be nnore.sélfjtlffii
                                                              zicnt-



  Purtheraffianysâithnpf.
  Y
  lSWEAR ORAFFINM THAT THqYBQVEAND FOREGOIN; ITEPRW EQTATION>Al7E
   RUEAND CURREGY TO THEéY T OFMY IûFORMATION,KNOWY QGE,AND BECIEF;
                                                                                                                                                         '
                                                                                                                                                                                    .-
                                                                                                                                                                                     ) '
                                                                                                                                                      . '

                                                                                                                          ' -?
                                                                                                                          f
                                                                                                                          C
                                                                                                                          i  '
                                                                                                                             d
                                                                                                                             t
                                                                                                                             r'
                                                                                                                              7'f-                            ,-                   ''!
    tpz/,
        cg/potcj                                                                                                  - -,
                                                                                                                  '
                                                                                                                     -.
                                                                                                                      m. i
                                                                                                                         t
                                                                                                                         '
                                                                                                                         -
                                                                                                                         !
                                                                                                                         '
                                                                                                                          ..
                                                                                                                                   -
                                                                                                                                   ,
                                                                                                                                   -k
                                                                                                                                    t:
                                                                                                                                     -..
                                                                                                                                     - ..           -
                                                                                                                                                       .


                                                                                                                                                      tk
                                                                                                                                                       :
                                                                                                                                                       t
                                                                                                                                                       2
                                                                                                                                                       h:
                                                                                                                                                         '


                                                                                                                                                        it
                                                                                                                                                         ï
                                                                                                                                                    . .. .C
                                                                                                                                                          .
                                                                                                                                                         --; ..
                                                                                                                                                               13
                                                                                                                                                           ,-. - tb
                                                                                                                                                                   .
                                                                                                                                                                   .
                                                                                                                                                                       -
                                                                                                                                                                                   (   .,-.
                                                                                                                                                                       .... ..-- -...- .--..-.
                                                                                                                                                                                             .....
                                                                                                                                                                                                 .--.-. . . .           .       . . ..... ..




   Date                                                                                                          Brooke Heim bach

  STATE OF MARYLAND
  COUNW OtMONTUUV/RY
  1,theuqdersignedN tplryPpb.Iiq,.rlohew i
                                       ,
                                         :
                                         lyaffirrnthatbrpql
                                                          re Hyi
                                                               .f
                                                                ïlbpqi'
                                                                      )pvr>oqullyappeppd
  before me ofithe S
                   su aj,tfàtilyjèlg,and:ijnedtheab6tfé Xffidàgitadh# frpeandkplulkàry
  actand deed.



                                                                                                                  .v e
                                                                                                                      fhlvtt-
                                                                                                                            t/-- 1--1s,                                                          > ..
                                                                                                                                                                                                 ,


                                                                                                                 kotary''public
                                                                                                                              ' .
                                                                                                                                t-:
                                                                                                                                  .
                                                                                                                                  -y4?.iî.$'.
                                                                                                                                    ..      '
                                                                                                                                            ï- 3a ?
                                                                                                                                              j'
                                                                                                                                               .   .,
                                                                                                                                                  x-
                                                                                                                                                   ).
                                                                                                                                                    (.r
                                                                                                                                                    .
                                                                                                                                                    . .
                                                                                                                                                      -
                                                                                                                                                      .
                                                                                                                                                      , .
                                                                                                                                                      -/,
                                                                                                                                                        -
                                                                                                                                                        .
                                                                                                                                                        3
                                                                                                                                                        .    -                                             ,
                                                                                                                                                                                                           ..
                                                                                                                                                                                                                . ..
                                                                                                                                                                                                                    .
